                                                                                          Case 1:18-cv-01674-JLT Document 58 Filed 09/17/20 Page 1 of 4


                                                                                 1 Kevin D. Smith (State Bar No. 113633)
                                                                                     ksmith@wshblaw.com
                                                                                 2 Vanessa K. Herzog (State Bar No. 248514)
                                                                                     vherzog@wshblaw.com
                                                                                 3 Danielle L. Kuck (State Bar No. 291782)
                                                                                     dkuck@wshblaw.com
                                                                                 4 WOOD, SMITH, HENNING & BERMAN LLP
                                                                                   10960 Wilshire Boulevard, 18th Floor
                                                                                 5 Los Angeles, California 90024-3804
                                                                                   Phone: 310-481-7600 ♦ Fax: 310-481-7650
                                                                                 6
                                                                                     Attorneys for Defendant, KNIGHT TRANSPORTATION, INC.
                                                                                 7

                                                                                 8

                                                                                 9                               UNITED STATES DISTRICT COURT
                                                                                10                             EASTERN DISTRICT OF CALIFORNIA
                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12 SORYA JOHNSON,                                Case No. 1:18-cv-01674-LJO-JLT
                                                                                13                      Plaintiff,               [PROPOSED] ORDER GRANTING
                                                 Attorneys at Law




                                                                                                                                 JOINT STIPULATION FOR TRIAL
                                                                                14            v.                                 DATE AND PRETRIAL
                                                                                                                                 DEADLINES
                                                                                15 KNIGHT TRANSPORTATION, INC.;
                                                                                     THOMAS EARL GOSSARD; and                    (Doc. 56
                                                                                16 DOES 1 to 100, inclusive,

                                                                                17                      Defendants.
                                                                                18

                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26
                                                                                27

                                                                                28
                                                                                     15593644.1:10092-0043
                                                                                           [PROPOSED] ORDER GRANTING JOINT STIPULATION TO EXTEND SCHEDULING DEADLINES
                                                                                          Case 1:18-cv-01674-JLT Document 58 Filed 09/17/20 Page 2 of 4


                                                                                 1

                                                                                 2            Based on the Parties' Joint Stipulation for Trial Date and PreTrial Deadlines,
                                                                                 3
                                                                                     and good cause appearing, the Court hereby enters the following order:
                                                                                 4

                                                                                 5            1.        A Jury Trial is scheduled for May 24, 2021.

                                                                                 6            2.        PreTrial Deadlines are set as follows:
                                                                                 7
                                                                                                        Exhibits
                                                                                 8

                                                                                 9            On or before April 9, 2021 counsel SHALL meet and confer to discuss any

                                                                                10 disputes related to exhibits and to pre-mark and examine each other's exhibits.1 Any

                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                     exhibits not previously disclosed SHALL be provided via email or overnight
                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12

                                                                                13 delivery so that it is received by April 2, 2021.
                                                 Attorneys at Law




                                                                                14            After the exhibit conference, Plaintiff and counsel for the defendants SHALL
                                                                                15
                                                                                     develop four complete, legible sets of exhibits. The parties SHALL deliver three
                                                                                16

                                                                                17 sets of their exhibit binders to the Courtroom Clerk and provide one set to their

                                                                                18 opponent, no later than 4:00 p.m. on May 21, 2021.

                                                                                19
                                                                                              Motions in Limine
                                                                                20

                                                                                21            In advance of filing any motion in limine, counsel SHALL meet and confer
                                                                                22 to determine whether they can resolve any disputes and avoid filing motions in

                                                                                23
                                                                                     limine. The conference should be in person but, if not possible, SHALL, at a
                                                                                24

                                                                                25

                                                                                26            1
                                                                                             To the extent the parties have previously met and conferred on any issues referenced in
                                                                                   this Stipulation, the parties hereby stipulate and agree, that the new proposed dates supersede the
                                                                                27
                                                                                   previous dates set forth in the April 20, 2020 Order Granting Stipulation re: Trial Schedule (Dkt
                                                                                28 55) and will comply with the new dates set forth in this Stipulation, pending Court approval.
                                                                                     15593644.1:10092-0043                           -2-
                                                                                           [PROPOSED] ORDER GRANTING JOINT STIPULATION TO EXTEND SCHEDULING DEADLINES
                                                                                          Case 1:18-cv-01674-JLT Document 58 Filed 09/17/20 Page 3 of 4


                                                                                 1 minimum, be telephonic. Written meet-and-confer conferences are unacceptable.

                                                                                 2
                                                                                     Along with their motions in limine, the parties SHALL file a certification detailing
                                                                                 3

                                                                                 4 the conference such to demonstrate counsel have in good faith met and conferred

                                                                                 5 and attempted to resolve the dispute. Failure to provide the certification may result

                                                                                 6
                                                                                     in the Court refusing to entertain the motion.
                                                                                 7

                                                                                 8             Any motions in limine must be filed with the Court by April 23, 2021. Any

                                                                                 9 opposition with the Court by May 10, 2021. A hearing on the motions in limine is

                                                                                10
                                                                                     set for May 18, 2021 at 3:00 p.m..
                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR




                                                                                              Trial Brief
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                12

                                                                                13            The parties are relieved of their obligations under Local Rules 285 to file trial
                                                 Attorneys at Law




                                                                                14
                                                                                     briefs. If any party wishes to file a trial brief, they must do so in accordance with
                                                                                15

                                                                                16 Local Rule 285 and be filed on or before May 14, 2021.

                                                                                17            Jury Voir Dire
                                                                                18
                                                                                              The parties are required to file their proposed voir dire questions in
                                                                                19

                                                                                20 accordance with Local Rule 162.1, on or before May 14, 2021.

                                                                                21            Jury Instructions & Verdict Form
                                                                                22
                                                                                              The parties shall serve, via email or fax, their proposed jury instructions in
                                                                                23

                                                                                24 accordance with Local Rule 163 and their proposed verdict form on one another no

                                                                                25 later than April 16, 2021. The parties shall conduct a conference to address their

                                                                                26
                                                                                     proposed jury instructions and verdict form no later than May 3, 2021. The parties
                                                                                27

                                                                                28 shall file all agreed-upon jury instructions and verdict form no later May 7, 2021
                                                                                     15593644.1:10092-0043                        -3-
                                                                                           [PROPOSED] ORDER GRANTING JOINT STIPULATION TO EXTEND SCHEDULING DEADLINES
                                                                                          Case 1:18-cv-01674-JLT Document 58 Filed 09/17/20 Page 4 of 4


                                                                                 1 and identify such as the agreed-upon jury instructions and verdict forms. At the

                                                                                 2
                                                                                     same time, the parties SHALL lodge via e-mail a copy of the joint jury instructions
                                                                                 3

                                                                                 4 and joint verdict form (in WORD format) to JLTOrders@caed.uscourts.gov.

                                                                                 5            If and only if, the parties after a genuine, reasonable, and good faith effort,
                                                                                 6
                                                                                     cannot agree upon certain specific jury instruction and verdict form, the parties shall
                                                                                 7

                                                                                 8 file their respective proposed (disputed) jury instructions and proposed (disputed)

                                                                                 9 verdict form no later than May 7, 2021 and identify such as the disputed jury

                                                                                10
                                                                                     instructions and verdict forms. At the same time, the parties SHALL lodge via e-
                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 310-481-7600 ♦ FAX 310-481-7650
                                    10960 WILSHIRE BOULEVARD, 18TH FLOOR




                                                                                12 mail, a copy of his/her own (disputed) jury instructions and proposed (disputed)
                                     LOS ANGELES, CALIFORNIA 90024-3804




                                                                                13 verdict form (in WORD) format to JLTOrders@caed.uscourts.gov.
                                                 Attorneys at Law




                                                                                14

                                                                                15
                                                                                     IT IS SO ORDERED.
                                                                                16
                                                                                         Dated:        September 17, 2020                 /s/ Jennifer L. Thurston
                                                                                17                                                  UNITED STATES MAGISTRATE JUDGE
                                                                                18

                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26
                                                                                27

                                                                                28
                                                                                     15593644.1:10092-0043                        -4-
                                                                                           [PROPOSED] ORDER GRANTING JOINT STIPULATION TO EXTEND SCHEDULING DEADLINES
